DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/688,540 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the ‘540 application fails to disclose the concept of the amount of lipids with respect to PEG4000. Consequently, the ‘540 application fails to disclose more than 0.3% to 0.5% of lipids with respect to PEG4000.
With regard to application 16/788,083, the disclosure on page 28, Example 8, of this application is understood to adequately support the instantly claimed invention because it discloses a total weight of lipid components with respect to the amount of PEG4000 of between 0.08% and 0.77%, as of page 28, lines 10-11 of the specification of the ‘083 application.
For the purposes of examination under prior art, the examiner will proceed in examination as if the effective filing date of the instant application is 11 February 2020. The is the filing date of prior application 16/788,083, which is the earliest application upon which the instant application claims benefit and adequately supports the claimed subject matter.


Claim Interpretation
Instant claim 1, 5th line, recites a respective molar amount of a/b/c of 65 to 85/4 to 10/8 to 22. This is understood to require that the mole percentage of item (a) is from 65 to 85, the mole percentage of item (b) is from 4 to 10, and the mole percentage of item (c) is from 8 to 22. As best understood by the examiner, these numbers refer to percentages; as such, the total amount of (a), (b), and (c) must add up to 100%.
Instant claim 2 recites a respective molar amount of 70-80/5-8/12-21. The examiner clarifies that the line between 70 and 80, between 5 and 8, and between 12 and 21 is a dash, not a minus sign. As such, claim 2 further limits claim 1 by requiring that item (a) be present in an amount of 70% to 80% (as opposed to a broader range in claim 1), along with additional requirements regarding items (b) and (c).
Claim 12 is interpreted in a similar manner as claim 1. Claims 3-4 and 13-15 are interpreted in a similar manner as claim 2.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allemann et al. (US 2011/0200530 A1).
Allemann et al. (hereafter referred to as Allemann) is drawn to a pharmaceutical kit comprising a gas-filled microvesicle, as of Allemann, title and abstract. Example 6 of Allemann appears to be most relevant; this example is reproduced below.

    PNG
    media_image1.png
    450
    412
    media_image1.png
    Greyscale

As to claim 1, the claim requires DSPC, DPPE-mPEG5000, palmitic acid, and PEG4000. All of these ingredients are taught as of the above-reproduced example.
As to claim 1, the claim requires a freeze-dried product. The lyophilized product of paragraph 0167 is understood to read on this limitation.
As to claim 1, the claim requires a range of molar ratios of DSPC, DPPE-PEG5000, and palmitic acid. Allemann teaches amounts of these ingredients; however, the amounts are taught in terms of mass rather than molar ratio. As such, it is unclear whether the amounts of DSPC, DPPE-PEG5000, and palmitic acid of Allemann are within the claimed range, and the examiner is unable to make the case that Allemann anticipates the claimed invention. Nevertheless, even if, purely en arguendo, the amounts of DSPC, DPPE-PEG5000 taught by Allemann are not within the claimed range, the skilled artisan would have been motivated to have optimized the amounts of these ingredients to have been within the claimed range. Generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality of the lipid amounts appears to have been presented. In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Also see MPEP 2144.05(II)(A). In this case, the general conditions of a freeze-dried preparation comprising DSPC, DPPE-PEG5000, and palmitic acid for use with making gas-filled microvesicles to be used for ultrasound applications has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claim 1, the claim requires that the mixture of lipid components has a weight ratio of more than 0.3% to 0.5% with respect to the weight of PEG4000. Allemann is silent with respect to this ratio; however, Allemann does teach the use of a solution of 10% PEG4000 in paragraph 0166. The instant specification indicates that the use of a solution of 10% PEG4000 results in a weight ratio of 0.16% lipids with respect to PEG4000, as of page 14, bottom paragraph of the instant specification, reproduced below.

    PNG
    media_image2.png
    196
    664
    media_image2.png
    Greyscale

As such, there would have been a reasonable expectation that the amount lipids with respect to PEG4000 in Example 6 of Allemman would have been 0.16%. This is slightly lower than what is claimed; as such, for at least this reason, Allemann is not anticipatory. Nevertheless, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, insufficient evidence of criticality of the ratio of lipid amounts to PEG4000 appears to have been presented.1 In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Also see MPEP 2144.05(II)(A). In this case, the general conditions of a freeze-dried preparation comprising DSPC, DPPE-PEG5000, and palmitic acid, along with PEG4000, for use with making gas-filled microvesicles to be used for ultrasound applications has been taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of these ingredients by routine experimentation.
As to claims 2-4, the optimization rationale provided by the examiner regarding claim 1 also applies to claims 2-4.
As to claim 12, this is an independent claim requiring a suspension of gas-filled microvesicles; however, the ingredients and numerical limitations recited by claim 1 have also been recited by claim 12. Allemann teaches a suspension of gas-filled microvesicles in paragraph 0168. Otherwise, the rationale provided by the examiner regarding claim 1 also applies to claim 12.
As to claims 13-15, the optimization rationale provided by the examiner regarding claim 1 also applies to claims 2-4.
As to claim 19, Allemann teaches sealed vials in paragraph 0167.
As to claim 20, Allemann teaches therapeutic treatment, as of Allemann, title. Allemann teaches cancer treatment as of at least paragraph 0232. The skilled artisan would have understood that cancer treatment entails identifying where the cancer is, as required by step (a) of claim 20, followed by specifically treating the cancer by applying ultrasound to where the cancer is, as required by step (b) of claim 20. The general concept of ultrasound mediated drug release is taught by paragraph 0129 of Allemann. The skilled artisan would have been motivated to have used the composition taught by Example 6 of Allemann combined with a therapeutic agent for therapeutic treatment because Allemann teaches therapeutic treatment later in the reference; this would have read on step (c) as required by the instant claims.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for conducting ultrasound therapeutic treatment by using ultrasound to deliver a therapeutic agent, does not reasonably provide enablement for therapeutic treatment in the absence of an additional therapeutic agent other than the gas-filled microvesicle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01(a). The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by MPEP 2164.01(a) and are set forth below.
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved; see MPEP 2164.03. Keeping that in mind, the factors set forth in MPEP 2164.01 are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level (B)-(E)

The invention relates to therapeutic treatment using a method comprising gas-filled microvesicles and ultrasound. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Allemann et al. (US 2011/0200530 A1), which was cited in the above rejections over prior art. See the above rejections on the grounds of obviousness for a more extensive explanation for what is taught by Allemann. For the purposes of the rejection for lack of enablement, Allemann teaches the general concept of ultrasound mediated drug release as of paragraph 0129 of Allemann.
		

The breadth of the claims (A)
Claim 20 is especially broad because the claim scope covers both ultrasound therapeutic treatment with an additional therapeutic agent as well as ultrasound therapeutic agent without an additional therapeutic agent. The issue for this rejection pertains to ultrasound therapeutic treatment without an additional therapeutic agent.

3.	The amount of direction or guidance provided and the presence or absence of working examples (F)-(G)
	
The instant application includes multiple examples; however, these examples are drawn to formulations. None of the examples are drawn to treatment methods of therapeutic treatment. Nevertheless, the instant specification does suggest drug delivery on page 11, lines 3-17.
As such, the specification provides no direction or guidance for practicing the claimed invention in its “full scope”. 

4.	The quantity of experimentation necessary (H)

A feature which is critical but not recited in the claims should result in a rejection of such a claim under the enablement provision of 35 U.S.C. 112. See MPEP 2164.08(c). In this case, the examiner’s best understanding is that the presence of a therapeutic agent, along with the microvesicle and the application of ultrasound recited by instant claim 20 is critical because the therapeutic agent must be present in order to provide therapeutic treatment and/or treat a disease. Achievement of successful therapeutic treatment without this critical element does not appear to have been enabled by the instant application as originally filed.
As such, because of the known unpredictability of the art of providing therapeutic treatment using a microvesicle and ultrasound in the absence of a therapeutic agent, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used a microvesicle and ultrasound to have provided therapeutic treatment in the absence of a therapeutic agent as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

	
5. Enabled Subject Matter:
Applicant may amend claim 20 to recite a therapeutic agent in addition to the limitations of the claim that are already recited; such an amendment would appear to overcome the applied rejection for lack of enablement. This is adequately supported as of the instant specification on page 11 line 7. This subject matter is enabled because it would be clear in such a method that it is the therapeutic agent that actually provides the therapeutic treatment, and the purpose of the recited microvesicle and the ultrasound is to help release the therapeutic agent.


Response to Positions Taken in PPH Document
As part of the patent prosecution highway (PPH) program, applicant provided a document entitled “International Search Report and Written Opinion for PCT/EP2020/063560, mailed August 6, 2020.” This is non-patent literature document #1 on the information disclosure statement (IDS) submitted on 12 February 2022. In order to best achieve compact prosecution, the examiner has substantively addressed various points made in the International Search Report and Written Opinion in this office action.
Relevant text from the search report and written opinion is reproduced below.

    PNG
    media_image3.png
    405
    601
    media_image3.png
    Greyscale

As an initial matter, the above-reproduced document appears to relate to WO 2010/040772 A2. As best understood by the examiner, the disclosure of Allemann et al. (US 2011/0200530 A1), which was cited in the above obviousness rejection, has the same disclosure as WO 2010/040772 A2.
Secondly, it is unclear to the examiner what was actually recited by claims 8-10 indicated in the above-reproduced text. However, for the purposes of examination under prior art, the examiner assumes that claims 8-10 above have the same claim requirements as the currently pending claims.
To the extent that the position taken in the last paragraph in the above-reproduced text is applicable to the currently pending instant claims, the examiner disagrees that the provided data show unexpected and desirable results associated with the instantly claimed subject matter. The following analysis is presented in support of this position.
The instant specification discloses the following on page 3, Example 4, relevant table reproduced below.

    PNG
    media_image4.png
    222
    672
    media_image4.png
    Greyscale

The concentration of PEG4000 correlates with the total weight of the lipid components with respect to the amount of PEG4000, which is the claimed parameter, in the following manner, as of page 14 of the instant specification, relevant text reproduced below. 
    PNG
    media_image5.png
    194
    675
    media_image5.png
    Greyscale

As such, as best understood by the examiner, only the 5% PEG4000 example is within the claim scope; this is because it has a ratio of 0.31%, which exceeds 0.3% but is less than 0.5%, as required by the instant claims. The 2% PEG4000 example has a weight ratio of 0.77%; this is higher than the claimed range of 0.3% to 0.5%. The 10%, 15%, and 20% PEG4000 have weight ratios lower than what is claimed, as the weight ratios of these examples are below 0.3%.
As best understood by the examiner, for therapeutic ultrasound, applicant desires a PC50 as high as possible, in order to prevent undesired early release of the therapeutic agent being delivered in the microvesicle. See the instant specification on page 9, bottom paragraph. Also, as best understood by the examiner, applicant also desires the lowest percentage of particles sized more than 8 µm. 
A cursory review of the above-reproduced data appears to indicate that the composition within the claim scope (which has 5% PEG4000) is inferior to other formulations presented on the table. This is because the 5% PEG4000 composition has a lower PC50 and a higher amount of 8+ µm particles than the 10% and 15% PEG4000 compositions. As such, the composition recited by the instant claims appears to be inferior to various comparative examples, wherein said comparative examples have a higher Pc50 and a lower proportion of microvesicles sized 8 µm or greater as compared with the example that is within the claim scope.
In view of the fact that the instant claims appear to be drawn to a composition which is inferior to various comparative examples that have been tested, the examiner is unable to make the determination that the instant specification contains unexpected results which are probative of non-obviousness.

Close Copending Case – No Double Patenting
As a relevant copending case with the same inventors as the instant application, the examiner cites US serial number 16/688,540. The claims of the ‘540 application are drawn to a method for manufacturing a freeze-dried composition for the preparation of microbubbles, as well to for the microbubbles themselves. Claim 10 of the ‘540 application recites DSPC, DPPE-PEG5000, and palmitic acid. Claim 13 of the ‘540 application recites PEG4000. However, the claims of the ‘540 application do not provide limitations of the amounts of these ingredients or the ratios of one ingredient to another. In contrast, the instant claims recite fairly specific ratios of these ingredients.
As such, based upon the claims of the ‘540 application, the skilled artisan would not have formulated DSPC, DPPE-PEG5000, palmitic acid, and PEG4000 in the required proportions. There is nothing in the claims of the ‘540 application to suggest that the amount of PEG4000 is significantly larger than the amounts of DSPC, DPPE-PEG5000, and palmitic acid combined. In view of this, the examiner has decided not to reject the instant claims over the claims of the ‘540 application on the grounds of double patenting.
The examiner further notes here that the subject matter recited by the claims of the ‘540 application is further from the instantly claimed invention than are the teachings of Allemann et al. (US 2011/0200530 A1), over which an obviousness rejection was written above. This is because Allemann, in contrast with the ‘540 application, teaches that the amount of PEG4000 is significantly larger than the amounts of DSPC, DPPE-PEG5000, and palmitic acid combined in paragraph 0166, though the ratio taught by Allemann slightly differs from the claimed ratio. In contrast, the claims of the ‘540 application are silent with regard to the amounts of DSPC, DPPE-PEG5000, palmitic acid, and PEG4000 and/or the ratio of one of these ingredients to another. As such, the teachings of Allemann are closer to the claimed invention than those of the ‘540 application.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The issue of criticality of this quantity was discussed in documents provided as part of the Patent Prosecution Highway (PPH) program, and is addressed in more detail by the examiner later in this office action.